Exhibit 10.3
EXECUTION COPY
FOURTH AMENDED AND RESTATED LOAN AGREEMENT
SECOND WAIVER AND AMENDMENT
     THIS SECOND WAIVER AND AMENDMENT, dated as of November 21, 2009 (this
“Waiver”), is entered into by and among Mercantile Bancorp, Inc., a Delaware
corporation (“Borrower”), and Great River Bancshares, Inc., a Nevada corporation
(“Lender”). All capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Amended Loan Agreement (as
defined below) as further amended by this Waiver.
RECITALS
     WHEREAS, Borrower and Lender are parties to that certain Fourth Amended and
Restated Loan Agreement dated as of April 30, 2009 (the “Loan Agreement”) and
that certain Fourth Amended and Restated Loan Agreement Waiver and Amendment,
dated as of August 10, 2009 (the “August Waiver;” and together with the Loan
Agreement, the “Amended Loan Agreement”);
     WHEREAS, Borrower has breached Sections 5.11, 5.13 and 6.12 of the Amended
Loan Agreement (the “Breached Provisions”), and as a result an Event of Default,
as defined in Section 7 of the Amended Loan Agreement, has occurred;
     WHEREAS, Borrower has requested that Lender waive the Event of Default
under the Amended Loan Agreement resulting solely from the Breached Provisions,
and Lender is willing to waive such Event of Default in accordance with the
terms and conditions of this Waiver;
     WHEREAS, Lender and Borrower also desire to modify the payment dates for
the payment of the principal amounts outstanding on the Revolving Loan and Term
Loan A, Term Loan B and Term Loan C;
     WHEREAS, Borrower has requested that Lender loan to Borrower additional
funds, and Lender has agreed to lend such funds to Borrower on the terms and
conditions set forth herein; and
     WHEREAS, Borrower and Lender desire to further amend certain sections of
the Amended Loan Agreement as set forth in this Waiver.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Waiver. Subject to the other terms and conditions of this Waiver, Lender
hereby waives the Event of Default caused solely by: (i) Borrower’s failure to
comply with Section 5.13 of the Amended Loan Agreement as of September 30, 2009;
(ii) Borrower’s failure to comply

 



--------------------------------------------------------------------------------



 



with Section 6.12 of the Amended Loan Agreement through the date hereof; and
(iii) Borrower’s failure to comply with the requirements contained in
Section 5.11 of the Amended Loan Agreement with respect to the failure of
Borrower and Royal Palm Bank to maintain a “well-capitalized” rating under the
Capital Guidelines and 12 U.S.C. §1831o through the date hereof. Lender hereby
waives the requirements of the last sentence of Section 5.11 with respect to
(1) Royal Palm Bank until the earlier of (a) the contribution of $11 million of
capital to Royal Palm Bank or (b) January 31, 2010, and (2) with respect to
Borrower until January 31, 2010. Lender also hereby extends the principal
payments on the Term Note A as set forth herein. Except for the waiver and
extension expressly set forth in the immediately preceding three sentences, this
Waiver does not modify or affect the obligations of the Borrower to comply fully
with all terms, conditions and covenants contained in the Amended Loan Agreement
(as amended below) or any of the other Transaction Documents. Nothing contained
in this Waiver shall be deemed to constitute a waiver of any other Default or
Event of Default under the Amended Loan Agreement or any of the other
Transaction Documents or a waiver of any rights or remedies Lender may have
arising as a result of such other Defaults or Events of Default or any other
rights or remedies Lender may have under the Amended Loan Agreement, any of the
other Transaction Document or under applicable law. From and after the date of
this Waiver, the amounts outstanding under the Amended Loan Agreement shall
cease accruing interest at the default rate set forth in Section 2.04(e) of the
Amended Loan Agreement; provided, that nothing contained herein shall limit
Lender’s ability to charge or collect interest at the default rate contemplated
by Section 2.04(e) of the Amended Loan Agreement upon the occurrence of any
Event of Default occurring on or after the date hereof.
     2. Amendments. The Amendment Loan Agreement shall be further amended by
deleting the following Sections: 2.02; 2.04(c); 2.04(f); 2.04(g); the
introductory language to 3.02; 3.02(b); 3.02(g); the closing language of 3.02;
5.03(f); 5.03(g); 5.03(h); 5.13; 5.14(i); 6.12; and 7.12 in their entirety and
replacing them with the following:

  (i)   “2.02 Term Loan Commitments.

  (a)   Lender has acquired from US Bank and assumed all of US Bank’s right,
title and interest in and to a term loan of Fifteen Million One Hundred Nine
Thousand One Hundred Twelve Dollars and Fifty Cents ($15,109,112.50) (“Term Loan
A”) initially made by US Bank to Borrower pursuant to the Original Loan
Agreement. Term Loan A is not revolving in nature and any principal repaid on
Term Loan A may not be reborrowed. The principal amount of Term Loan A shall be
due and payable in two (2) installments as follows: the first installment in the
amount of $750,000 shall be due and payable on September 30, 2009, which amount
has been paid by Borrower; and a final installment in the amount of the then
outstanding and unpaid principal balance of Term Loan A shall be due and payable
on the earlier of January 31, 2010 and the Closing Date.     (b)   Lender has
acquired from US Bank and assumed all of US Bank’s right, title and interest in
and to a term loan of Five Million Thirty Six Thousand

2



--------------------------------------------------------------------------------



 



      Six Hundred Nine Dollars and Seventy Two Cents ($5,036,609.72) (“Term Loan
B”) initially made by US Bank to Borrower pursuant to the Original Loan
Agreement. Term Loan B is not revolving in nature and any principal repaid on
Term Loan B may not be reborrowed. The principal amount of Term Loan B shall be
due and payable in two installments as follows: the first installment in the
amount of $375,000.00 shall be due and payable on March 31, 2010; and, the final
installment in the amount of the then outstanding and unpaid principal balance
of Term Loan B shall be due and payable on August 31, 2010; provided, that
notwithstanding the foregoing, the then outstanding and unpaid principal balance
of Term Loan B, if any, shall become immediately due and payable on the Closing
Date.     (c)   Lender has acquired from US Bank and assumed all of US Bank’s
right, title and interest in and to a term loan of Two Million Fourteen Thousand
Nine Hundred Seventy Eight Dollars and Thirty Four Cents ($2,014,978.34) (“Term
Loan C”) initially made by US Bank to Borrower pursuant to the Original Loan
Agreement. Term Loan C is not revolving in nature and any principal repaid on
Term Loan C may not be reborrowed. The principal amount of Term Loan C shall be
due and payable in two installments as follows: the first installment in the
amount of $375,000.00 shall be due and payable on March 31, 2010; and, the final
installment in the amount of the then outstanding and unpaid principal balance
of Term Loan C shall be due and payable on August 31, 2010; provided, that
notwithstanding the foregoing, the then outstanding and unpaid principal balance
of Term Loan C, if any, shall become immediately due and payable on the Closing
Date.”

  (ii)   “2.04(c). Interest on the Revolving Loans, Term Loan A, Term Loan B,
Term Loan C, Term Loan D and the Liquidity Revolving Loans shall accrue at a
fixed annual rate of Seven and One-Half Percent (7.50%). Interest on the
Revolving Loans and the Liquidity Revolving Loans shall be paid in consecutive
quarterly installments due and payable on each February 10, May 10, August 10,
and November 10 and on the last day of the Revolving Credit Period or the
Liquidity Revolving Credit Period, as applicable. Interest on each Term Loan
shall be paid in consecutive quarterly installments due and payable on each
February 10, May 10, August 10, and November 10 and on the maturity dates of the
Term Notes.”     (iii)   “2.04(f). Borrower shall have the right to prepay any
Revolving Loan or Liquidity Revolving Loan in whole or in part at any time,
provided: (i) all accrued and unpaid interest shall accompany such prepayment;
and (ii) all prepayments shall be credited and applied first to the principal
amount and then to any accrued and unpaid interest.”     (iv)   “2.04(g).
Borrower shall have the right to prepay the Term Loan A, Term Loan B, Term Loan
C or Term Loan D in whole or in part at any time, provided: (i) all

3



--------------------------------------------------------------------------------



 



      accrued and unpaid interest shall accompany such prepayment; and (ii) all
prepayments shall be credited and applied first to the installments of principal
in chronological order of their stated maturity beginning with the stated
maturity date closest in time to the date of prepayment, and (iii) such
prepayment is in an amount of at least $100,000 or if less the entire aggregate
remaining balance of principal and accrued and unpaid interest outstanding on
the Term Loan A, Term Loan B, Term Loan C, or Term Loan D as applicable.”    
(v)   “3.02. All Advances. Notwithstanding any provision contained in this
Agreement to the contrary, the obligation of Lender to make a Revolving Loan,
the Term Loan D and/or a Liquidity Revolving Loan under this Agreement shall be
subject to the satisfaction of following conditions precedent.”     (vi)  
“3.02(b) all of the representations and warranties of Borrower contained in this
Agreement and of Borrower, each Subsidiary Holding Company and each Subsidiary
Bank, as applicable, in the other Transaction Documents shall be true and
correct on and as of the date of the making of such advance as if made on and as
of the date of the making of the Revolving Loan, the Term Loan D or the
Liquidity Revolving Loan, as applicable.”     (vii)   “3.02(g). if the loan is
to be a Revolving Loan, Lender shall have received a notice of borrowing as
required by Section 2.01(b) and Lender shall have approved such Revolving Loan
in its sole and absolute discretion; and if the loan is to be a Liquidity
Revolving Loan, Lender shall have received a notice of borrowing as required by
Section 2.08(b).”     (viii)   Closing language to 3.02. “Each request for a
Loan by Borrower under this Agreement shall be deemed to be a representation and
warranty by Borrower on the date of the making of such advance as to the facts
specified in clauses (a), (b), (c), (d), (e), (f) and (h) of this Section 3.02.”
    (ix)   “5.03(f) On or before the thirtieth day of each calendar month
following the end of each calendar quarter, and with respect to the immediately
preceding calendar quarter, a written report of Borrower’s compliance with each
requirement set forth in the MOU, the Royal Palm Bancorp MOU and the Mid-America
MOU in a form and substance satisfactory to Lender in its reasonable
discretion.”     (x)   “5.03(g) On or before the thirtieth day of each calendar
month following the end of each calendar quarter, and with respect to the
immediately preceding calendar quarter, a written report of Borrower’s
compliance with each requirement set forth in the Heartland Order and the Royal
Palm Order in a form and substance satisfactory to Lender in its reasonable
discretion.”     (xi)   “5.03(h) Within 24 hours of its occurrence, a written
notice of any modification of, or amendment to, or of failure to comply with,
the MOU, the Royal Palm

4



--------------------------------------------------------------------------------



 



      Bancorp MOU, the Mid-America MOU, the Royal Palm Order, or the Heartland
Order in a form and substance satisfactory to Lender in its reasonable
discretion.”     (xii)   “5.13 Consolidated Fixed Charge Coverage Ratio.
Maintain a Consolidated Fixed Charge Coverage Ratio of at least negative (.75)
to 1.00 for each four consecutive fiscal quarter period ending on or after
March 31, 2010.”     (xiii)   “5.14(i) Regulatory and Other Matters. (a) The
issuance of any cease and desist order against Borrower, any Subsidiary Holding
Company or any Subsidiary Bank and/or the entry of any memorandum of
understanding or other agreement between Borrower, any Subsidiary Holding
Company or any Subsidiary Bank and any Regulatory Agency and any amendment or
modification of the foregoing, regardless of whether the same is voluntary or
involuntary; (b) the receipt of any written communication from any Regulatory
Agency or the receipt of any request from any Regulatory Agency for a meeting
with the executive officers or board of directors of Borrower, any Subsidiary
Holding Company or any Subsidiary Bank, or (c) any material modification of the
terms of any agreement related to the sale of Brown County State Bank, an
Illinois banking corporation (“Brown County”), or Marine Bank & Trust, an
Illinois banking corporation (“Marine”), including any modification that is
likely to result in the purchase price or the proceeds from such sale to be
reduced or any termination of any agreement relating the sale of such banks,
within 24 hours after learning of the occurrence thereof.”     (xiv)   “6.12
Non-Performing Assets. Permit the aggregate amount of Non-Performing Assets of
all Subsidiary Banks on a combined basis to equal or exceed eighty-five percent
(85%) of the then Primary Capital of all Subsidiary Banks, as determined
according to GAAP, at any time from and after the date hereof.     (xv)   “7.12
(i) Any Subsidiary Bank shall cease to be an “insured bank” under or within the
meaning of the Federal Deposit Insurance Act of 1959, as amended; (ii) a cease
and desist order, memorandum of understanding or other agreement shall be issued
by any Regulatory Agency against or affecting any Subsidiary Holding Company,
any Subsidiary Bank (other than Heartland Bank and Royal Palm Bank) or any other
Obligor (except Borrower, Royal Palm Bancorp, Inc. and Mid-America Bancorp,
Inc.) which (in Lender’s reasonable opinion) has or could have a Material
Adverse Effect on the business, operation or condition, financial or otherwise,
of Borrower, any Subsidiary Holding Company, any Subsidiary Bank or any other
Obligor; (iii) the Memorandum of Understanding issued by the Federal Reserve
Bank of St. Louis on March 17, 2009 with respect to Borrower is modified or
amended in any manner (the “MOU”) that makes the same more burdensome upon, more
restrictive of, or imposes new conditions, limitations or requirements on
Borrower that are materially adverse to Borrower as determined in the sole
discretion of Lender; (iv) the cease and desist order issued by the Florida
Office of Financial Regulation and the Federal Deposit Insurance Corporation
(the “FDIC”) on May 7, 2009, with respect to Royal Palm Bank (the “Royal Palm
Order”) is modified or amended in any manner that makes

5



--------------------------------------------------------------------------------



 



      the same more burdensome upon, more restrictive of, or imposes new
conditions, limitations or requirements on Royal Palm Bank that are materially
adverse to Royal Palm Bank as determined in the sole discretion of Lender;
(v) the cease and desist order issued by the State Bank Commissioner of the
State of Kansas and the FDIC on March 9, 2009 with respect to Heartland Bank
(the “Heartland Order”) is modified or amended in any manner that makes the same
more burdensome upon, more restrictive of, or imposes new conditions,
limitations or requirements on Heartland Bank that are materially adverse to
Heartland Bank as determined in the sole discretion of Lender; (vi) the
Memorandum of Understanding to be entered into with the Federal Reserve Bank of
St. Louis with respect to Royal Palm, a copy of which is attached as Appendix 1
to this Agreement (the “Royal Palm Bancorp MOU”), is modified or amended in any
manner that makes the same more burdensome upon, more restrictive of, or imposes
new conditions, limitations or requirements on Royal Palm that are materially
adverse to Royal Palm as determined in the sole discretion of Lender; (vii) the
Memorandum of Understanding to be entered into with the Federal Reserve Bank of
St. Louis with respect to Mid-America Bancorp, a copy of which is attached as
Appendix 2 to this Agreement (the “Mid-America MOU”), is modified or amended in
any manner that makes the same more burdensome upon, more restrictive of, or
imposes new conditions, limitations or requirements on Mid-America Bancorp that
are materially adverse to Mid-America Bancorp as determined in the sole
discretion of Lender, or (viii) Borrower, any Subsidiary Holding Company or any
Subsidiary Bank fails to comply with the terms of the MOU, the Royal Palm Order,
the Heartland Order, the Royal Palm Bancorp MOU or the Mid-America MOU or any
amendment or waiver thereof in any respect as determined in the sole discretion
of Lender.”

     3. Further Amendments. The Amended Loan Agreement shall be amended by
adding the following language as Section 2.03(d), 2.07, 2.08 and 3.02(h), ,
respectively:

  (i)   “2.03(d). The Liquidity Revolving Loans shall be evidenced by a
revolving credit note of Borrower in substantially the form of Exhibit I
attached hereto and incorporated herein by reference (as the same may from time
to time be amended, modified, extended, renewed or restated, the “Liquidity
Revolving Note”). Borrower shall execute and deliver to Lender a Liquidity
Revolving Note in a principal amount equal to the maximum amount of Lender’s
Revolving Credit Commitment.”     (ii)   “2.07. Term Loan D Commitment. Subject
to the terms and conditions set forth in this Agreement and so long as no
Default or Event of Default has occurred and is continuing, within one
(1) business day of receiving a written request from Borrower, Lender agrees to
make to Borrower a term loan of Eleven Million Dollars ($11,000,000.00) (the
“Term Loan D”) so long as (1) Lender and/or its affiliates have received a
waiver from the FDIC of any cross guarantee liability that the Lender or any of
its affiliates may have as a result of the acquisition of HNB National Bank, a
national banking association (“Hannibal Bank”), by an

6



--------------------------------------------------------------------------------



 



      affiliate of Lender or a written confirmation from the FDIC that the
provisions of 12 U.S.C. Section 1815(e) and related regulations are not
applicable to the acquisition of Hannibal Bank by R. Dean Phillips or another
affiliate of Lender, which waiver or notice is reasonably satisfactory to Lender
and its affiliates; (2) Lender receives a promissory note executed by Borrower
substantially in the form of Exhibit J attached hereto evidencing the Term Loan
D (“Term Note D”); (3) Borrower covenants and agrees to use the proceeds from
the Term Loan D solely to contribute to the capital of Royal Palm and to cause
Royal Palm to contribute such amount to the capital of The Royal Palm Bank of
Florida, a Florida banking corporation; and (4) so long as Lender receives the
written request to make the Term Loan D on or prior to November 30, 2009.
Subject to the terms and conditions set forth in this Agreement, the Term Loan D
shall be advanced in one disbursement by Lender. The Term Loan D will not be
revolving in nature and any principal repaid on the Term Loan may not be
reborrowed. The principal amount of the Term Loan D shall be due and payable on
the earlier of January 31, 2010 and the Closing Date.”     (iii)   “2.08.
Liquidity Revolving Credit Commitment.

  (a)   Subject to the terms and conditions set forth in this Agreement and so
long as (i) no Default or Event of Default has occurred and is continuing,
(ii) the Closing Date has occurred; and (iii) the proceeds from the sale of
Marine and Brown County to United Community Bancorp, Inc., a Delaware
corporation, are used to repay the remaining outstanding principal and interest
under the Notes (assuming the sale of HNB National Bank, a national banking
association, to R. Dean Phillips has previously been consummated, but if the
such sale has not been consummated an amount necessary to bring all outstanding
principal and interest under the Notes to $28 million shall be paid by Borrower
to Lender), during the Liquidity Revolving Credit Period, Lender agrees to make
loans to Borrower (individually, a “Liquidity Revolving Loan”; and collectively,
the “Liquidity Revolving Loans”) as Borrower may from time to time request
pursuant to Section 2.08(b). Each Liquidity Revolving Loan under this
Section 2.08(a) shall be for an aggregate principal amount of at least $500,000
or any larger principal amount in multiples of $25,000. The aggregate principal
amount of Liquidity Revolving Loans which Lender may have outstanding under this
Agreement as of any date shall not exceed the amount of Lender’s Liquidity
Revolving Credit Commitment as of such date. In no event shall the aggregate
principal amount of all Liquidity Revolving Loans outstanding as of any date
exceed the amount of Lender’s Liquidity Revolving Credit Commitment as of such
date. Within the foregoing limits, Borrower may borrow under this
Section 2.08(a), prepay under Section 2.04(f) and reborrow at any time during
the Liquidity Revolving Credit Period under this Section 2.08(a), subject to the
limitations and procedures contained in this Section 2.08. All Liquidity
Revolving Loans not paid prior to the last day of the

7



--------------------------------------------------------------------------------



 



      Liquidity Revolving Credit Period, together with all accrued and unpaid
interest thereon and all fees and other amounts owing by Borrower to Lender with
respect thereto, shall be due and payable on the last day of the Liquidity
Revolving Credit Period.     (b)   Borrower shall give written notice to Lender
by 10:00 a.m. (Quincy, Illinois time) at least three (3) Business Days prior to
desired date of each advance of a Liquidity Revolving Loan specifying (a) the
date of such advance, which must be a Business Day, and (b) the aggregate
principal amount of such advance. If the terms of this Agreement, including the
conditions set forth in Section 3.02, are satisfied, Lender shall deliver the
proceeds of the advance to an account identified to Lender by Borrower and
Borrower shall execute such documents and instruments as reasonably requested by
Lender. Borrower hereby irrevocably authorizes Lender to rely on telegraphic,
telecopy, telex or written instructions of any individual identifying himself or
herself as one of the individuals listed on Schedule 2.01(b) attached hereto (or
any other individual from time to time authorized to act on behalf of Borrower
pursuant to a resolution adopted by the Board of Directors of Borrower and
certified by the Secretary of Borrower and delivered to Lender) with respect to
any request to make an advance or a repayment hereunder, and on any signature
which Lender believes to be genuine, and Borrower shall be bound thereby in the
same manner as if such individual were actually authorized or such signature
were genuine. Borrower also hereby agrees to indemnify Lender and hold Lender
harmless from and against any and all claims, demands, damages, liabilities,
losses, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) relating to or arising out of or in connection with its
decision to lend or not to lend funds pursuant to the terms of this Agreement or
the acceptance of instructions for making advances or repayments hereunder.    
(c)   If the amount of Lender’s Liquidity Revolving Credit Commitment on any
date is less than the aggregate principal amount of all Liquidity Revolving
Loans outstanding as of such date, Borrower shall be automatically required
(without demand or notice of any kind by Lender, all of which are hereby
expressly waived by Borrower) to immediately repay the Liquidity Revolving Loans
(including any accrued interest on any principal repaid) in an amount sufficient
to reduce the amount of the aggregate principal amount of all Liquidity
Revolving Loans outstanding as of such date to an amount equal to or less than
the amount of Lender’s Liquidity Revolving Credit Commitment.     (d)   Borrower
shall pay Lender a fee on each February 10, May 10, August 10 and November 10
and on the last day of the Liquidity Revolving Credit Period, in an amount equal
to the product of (i) 50 basis points (0.50%) per annum multiplied by (ii) the
difference between the Liquidity

8



--------------------------------------------------------------------------------



 



      Revolving Credit Commitment and the average outstanding principal amount
of Revolving Credit Loans during the three-month period ending on the last day
of the calendar month immediately preceding the payment date.”

  (iv)   “3.02 (h) after giving effect to the making of the Liquidity Revolving
Loan, the aggregate principal amount of all Liquidity Revolving Loans shall not
exceed the Liquidity Revolving Credit Commitment.”

     4. Definitions.
     (i) Section 1 of the Agreement shall be modified by deleting the
definitions of the terms “Loan,” “Material Adverse Effect,” “Non-Performing
Assets,” “Note”, “Term Loan,” “Term Note,” and “Revolving Credit Period” and
replacing each with the following, as applicable:
     “Loan shall mean each Revolving Loan, each Liquidity Revolving Loan and
each Term Loan; and Loans shall mean any or all of the foregoing.”
     “Material Adverse Effect shall mean (a) a material adverse effect on the
Properties, assets, liabilities, business, operations, prospects, income or
condition (financial or otherwise) of Borrower, any Subsidiary Bank, any
Subsidiary Holding Company and/or any Consolidated Subsidiary, (b) material
impairment of the ability of Borrower, any Subsidiary Holding Company and/or any
Subsidiary Bank to perform any of its obligations under this Agreement, the
Notes, or any of the other Transaction Documents or (c) material impairment of
the enforceability of the rights of, or benefits available to, Lender under this
Agreement, the Notes, or any of the other Transaction Documents; provided, that
the sale of Brown County and Marine to United Community Bancorp, Inc. pursuant
to that certain Stock Purchase Agreement to be entered into between United
Community Bancorp, Inc. and Borrower, and the exchange of Hannibal Bank pursuant
to that Exchange Agreement of even date hereof, among the Borrower, HNB
Financial Services, Inc. and R. Dean Phillips shall not constitute a Material
Adverse Effect.
     “Non-Performing Assets shall mean, with respect to any Person, assets
which: (a) constitute or are classified as other real estate owned (as such term
is defined in the guidelines, rules and regulations of The Board of Governors of
the Federal Reserve Board pertaining to capital adequacy in effect from time to
time), (b) in the case of a particular asset, is (at the time of such
calculation) classified as a loan or other extension of credit (1) which has
been placed on nonaccrual status (regardless of whether such classification is
internal or as reported to or directed by any Regulatory Agency) or has been
required to be so placed by any Regulatory Agency, (2) the obligee of which has
reduced the agreed interest rate, reduced the principal or interest obligation,
extended the maturity, applied interest payments to reduce principal,
capitalized interest or otherwise renegotiated the terms of the obligations
based upon the actual or asserted inability of the obligor or obligors of such
loans to perform their obligations pursuant to the agreements

9



--------------------------------------------------------------------------------



 



with the obligee prior to such modification or renegotiation, or which has been
otherwise classified as renegotiated pursuant to guidelines now or hereafter
established by the Federal Financial Institutions Examination Council, or
(3) with respect to which any payment of any principal or interest is past due
for a period of ninety (90) days or more, or (c) all other “Non-Performing
Assets,” as reported in the then most recent reports filed with the applicable
Regulatory Agency for the relevant entity.”
     “Note shall mean each Revolving Note, each Term Note and each Liquidity
Revolving Note; and Notes shall mean any or all of the foregoing.”
     “Term Loan shall mean each of Term Loan A, Term Loan B, Term Loan C and
Term Loan D; and Term Loans shall mean any or all of the foregoing.”
     “Term Note shall mean each of Term Note A, Term Note B, Term Note C and
Term Note D; and Term Notes shall mean any or all of the foregoing.”
     “Revolving Credit Period shall mean the period commencing on the date of
this Agreement and ending on the earlier of (a) January 31, 2010 and (b) the
Closing Date.”
     (ii) Section 1 of the Agreement shall be modified by deleting the defined
term “Royal Palm MOU” and not replacing it.
     (iii) Section 1 of the Agreement shall be modified by adding the following
definitions in alphabetical order:
     “Closing Date shall mean the date upon which the transactions contemplated
by that certain Stock Purchase Agreement to be entered into between Borrower and
United Community Bancorp, Inc. are closed.”
     “Brown County shall have the meaning ascribed thereto in Section 5.14(i)”
     “Hannibal Bank shall have the meaning ascribed thereto in Section 2.07.”
     “Liquidity Revolving Credit Commitment shall mean $7,000,000.”
     “Liquidity Revolving Credit Period shall mean the period commencing on the
date of this Agreement and ending on December 31, 2010.”
     “Liquidity Revolving Loan and Liquidity Revolving Loans shall have the
meanings ascribed thereto in Section 2.08(a).”
     “Liquidity Revolving Note shall have the meaning ascribed thereto in
Section 2.03(d).”
     “Marine shall have the meaning ascribed thereto in Section 5.14(i).”
     “Mid-America MOU shall have the meaning ascribed thereto in Section 7.12.”

10



--------------------------------------------------------------------------------



 



     “Royal Palm Bancorp MOU shall have the meaning ascribed thereto in Section
7.12.”
     “Term Loan D shall have the meaning ascribed thereto in Section 2.07.”
     “Term Note D shall have the meaning ascribed thereto in Section 2.07.”
     5. Miscellaneous.

    (i)   Except as herein specifically agreed, the Transaction Documents, and
the obligations of Borrower thereunder, are hereby ratified and confirmed in all
respects and shall remain in full force and effect according to their respective
terms. Borrower agrees to strictly comply with the terms of this Waiver and each
Transaction Document. Each Transaction Document shall continue to constitute a
legal, valid and binding obligation of Borrower enforceable against Borrower in
accordance with its respective terms except as such enforceability may be
limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights in general. Any breach of the terms of this Waiver shall constitute and
Event of Default under the Loan Agreement.       (ii)   Borrower hereby
represents and warrants to Lender as follows:

  (a)   Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Waiver.     (b)   This Waiver has been duly
executed and delivered by the Borrower and constitutes the Borrower’s legal,
valid and binding obligation, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency or other similar laws affecting creditors’ rights in general.     (c)
  No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance of this
Waiver by the Borrower other than any consent, approval, authorization, order,
filing, registration or qualification that has been obtained or requested by
Borrower.     (d)   The execution, delivery and performance of this Waiver does
not and will not: (A) violate any provision of law applicable to Borrower, any
Subsidiary Holding Company or any Subsidiary Bank, the certificate of
incorporation, bylaws, or other applicable governing document of Borrower any
Subsidiary Holding Company or any Subsidiary Bank, or any order, judgment, or
decree of any court or agency of government binding upon Borrower, any
Subsidiary Holding Company or any Subsidiary Bank; (B) conflict with, result in
a breach of or constitute (with

11



--------------------------------------------------------------------------------



 



      due notice or lapse of time or both) a default under any material
contractual obligation of Borrower, any Subsidiary Holding Company or any
Subsidiary Bank; or (C) result in or require the creation or imposition of any
lien upon any of the assets of Borrower, any Subsidiary Holding Company or any
Subsidiary Bank,.     (e)   The representations and warranties of the Borrower
set forth in the Transaction Documents are true and correct as of the date
hereof with the same effect as if made on and as of the date hereof, except to
the extent such representations and warranties expressly relate solely to an
earlier date, and, after giving effect to this Waiver, no Default or Event of
Default has occurred and is continuing.

  (iii)   IN ADDITION, TO INDUCE LENDER TO AGREE TO THE TERMS OF THIS WAIVER,
BORROWER ON BEHALF OF ITSELF AND EACH OBLIGOR REPRESENTS AND WARRANTS THAT AS OF
THE DATE OF ITS EXECUTION OF THIS WAIVER, THERE ARE NO CLAIMS OR OFFSETS AGAINST
OR DEFENSE OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS
AND IN ACCORDANCE THEREWITH IT:

  (a)   WAIVER. ON BEHALF OF ITSELF AND EACH OBLIGOR, WAIVES ANY AND ALL SUCH
CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS WHETHER KNOWN OR UNKNOWN, ARISING
PRIOR TO THE DATE OF ITS EXECUTION OF THIS WAIVER; AND     (b)   RELEASE. ON
BEHALF OF ITSELF AND EACH OBLIGOR, RELEASES AND DISCHARGES LENDER AND ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY, “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS,
LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER
KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH BORROWER OR
ANY OBLIGOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED
PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

  (iv)   Borrower acknowledges and agrees that as of the date hereof Lender has
fully performed all obligations that it may have under the Transaction
Documents.     (v)   This Waiver may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute

12



--------------------------------------------------------------------------------



 



      one and the same instrument. Delivery of an executed counterpart of this
Waiver by telecopy shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.     (vi)   THIS
WAIVER EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN PARTIES HERETO
AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS (ORAL OR WRITTEN)
RELATING TO THE SUBJECT MATTER HEREOF. THIS WAIVER AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.     (vii)  
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS WAIVER SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS WAIVER ONLY BY ANOTHER WRITTEN AGREEMENT. THIS
NOTIFICATION APPLIES TO ALL OTHER CREDIT AGREEMENTS IN EFFECT BETWEEN THE
PARTIES HERETO.     (viii)   Borrower agrees to pay on demand all out-of-pocket
expenses incurred by Lender (including fees and expenses of counsel) incurred in
connection with the negotiation and preparation of this Waiver.

     Each of the parties hereto has caused a counterpart of this Waiver to be
duly executed and delivered as of the date first above written.
[Remainder of Page Intentionally Left Blank]

13



--------------------------------------------------------------------------------



 



            Borrower:

MERCANTILE BANCORP, INC.
      By:   /s/ Ted T. Awerkamp         Name:   Ted T. Awerkamp        Title:  
President & Chief Executive Officer        Lender:

GREAT RIVER BANCSHARES, INC.
      By:   /s/ R. Dean Phillips         Name:   R. Dean Phillips       
Title:   Chairman of the Board     

14